Shaw, C. J.
There having been no delivery of the horse, and no registration of the mortgage, the plaintiff has not established his title to the property, so as to maintain this action against the defendant, who claims under a sale and delivery, and is not a party to the mortgage. The provision in the Rev. Sts. c. 74, § 5, conforms, in terms, to St. 1832, c. 157, § 1, under which the court decided the case of Bullock v, Williams, 16 Pick. 33. That case proceeded on the ground that, by force of the statute, registration was sufficient to give effect to a mortgage of personal property capable of being identified by a written description. But it seems to be distinctly implied, from the case, that without either possession or registration, the mortgage could not be valid, either by common law or by statute. A new trial will be ordered, unless the plaintiff elects to become nonsuit.